Citation Nr: 0314596	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  97-27 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for skin cancer, 
claimed as due to herbicide exposure.

2.  Entitlement to service connection for carpal tunnel 
syndrome.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and depression.

4.  Entitlement to service connection for a left shoulder 
disorder.

5.  Entitlement to service connection for a neck disorder.

6.  Entitlement to service connection for a right ankle 
disorder.

7.  Entitlement to an increased rating for back strain, 
currently evaluated as 10 percent disabling.

8.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.

9.  Entitlement to an increased rating for postoperative 
residuals of reconstruction of the lateral collateral 
ligaments of the left ankle, with traumatic arthritis, 
currently evaluated as 10 percent disabling.

10.  Entitlement to an increased rating for gastroesophageal 
reflux disease (GERD), currently evaluated as 10 percent 
disabling.

11.  Entitlement to an increased (compensable) rating for 
hypertension.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to May 
1985.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The veteran provided testimony at personal hearings conducted 
before personnel at the RO in December 1997, and before the 
undersigned Veterans Law Judge in June 1999.  Transcripts of 
both hearings are of record.

This case was previously before the Board in April 1999 and 
January 2000.  In April 1999, the Board remanded the case to 
comply with the veteran's personal hearing request.  
Thereafter, in January 2000, the Board remanded the case for 
additional development to include a search for additional 
service medical records, additional VA medical records, and 
new examinations with respect to his increased rating claims.  
As a preliminary matter, the Board finds that the RO has 
substantially complied with these remand directives, and that 
a new remand is not required pursuant to Stegall v. West, 11 
Vet. App. 268 (1998).  However, for the reasons stated in the 
REMAND section of this decision, further development is 
required with respect to the skin and psychiatric disorder 
claims.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues adjudicated by this 
decision has been completed.

2.  The service medical records contain no pertinent findings 
indicative of carpal tunnel syndrome and/or right ankle 
problems during active service.

3.  Although the service medical records indicate treatment 
on at least one occasion for left shoulder and neck pain, it 
appears these complaints resolved with treatment.

4.  The post-service medical evidence does not indicate the 
veteran has any current disabilities of the neck, left 
shoulder, or right ankle.

5.  The veteran's carpal tunnel syndrome was first diagnosed 
several years after his discharge from active service, and no 
competent medical evidence is of record which relates this 
disability to service.

6.  The veteran's service-connected low back, left knee, and 
left ankle disorders are manifested by pain and resulting 
functional impairment, to include limitation of motion.

7.  The competent medical evidence reflects that the 
veteran's service-connected low back disorder is manifested 
by moderate but no more than moderate limitation of motion of 
the lumbar spine; it is not manifested by severe lumbosacral 
strain with listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion

8.  The competent medical evidence does not show that 
veteran's service-connected left knee disorder is manifested 
by flexion limited to 30 degrees or less, nor extension 
limited to 15 degrees or more; nor slight recurrent 
subluxation or instability.

9.  The competent medical evidence does not show that the 
veteran's service-connected left ankle disorder is manifested 
by marked limitation of motion, even when taking into 
consideration his complaints of pain.

10.  The competent medical evidence does not show that the 
veteran's service-connected GERD is manifested by 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by sternal or arm 
pain, productive of considerable impairment of health.

11.  The competent medical evidence does not show that the 
veteran's service-connected hypertension is manifested by 
diastolic pressure predominantly 100 or more; systolic 
pressure predominantly 160 or more; or with a history of 
diastolic pressure predominantly 100 or more which requires 
continuous medication for control.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for carpal tunnel 
syndrome.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2002).

2.  Service connection is not warranted for a left shoulder 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2002).

3.  Service connection is not warranted for a neck disorder.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2002).

4.  Service connection is not warranted for a right ankle 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2002).

5.  The criteria for a rating of 20 percent for the veteran's 
service-connected low back disorder are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5292 and 5295 (2002).

6.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected left knee disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2002); VAOPGCPREC 23-97 
and 9-98.

7.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected left ankle disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5271 (2002).

8.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected GERD are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.114, Diagnostic Codes 
7346 (2002).

9.  The criteria for a compensable rating for the veteran's 
service-connected hypertension are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.104, Diagnostic Codes 
7101 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)) became law.  VA has also revised the provisions 
of 38 C.F.R. § 3.159 effective November 9, 2000, in view of 
the new statutory changes.  See 66 Fed. Reg. 45,620-45,632 
(August 29, 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

With the exception of the skin and psychiatric disorder 
claims, the Board finds that VA's duties have been fulfilled 
in the instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claims, including the 
standard for establishing service connection and the 
applicable criteria for higher disability ratings, by various 
documents such as correspondence dated in September 1996, the 
February 1997 rating decision, the September 1997 Statement 
of the Case (SOC), the multiple Supplemental Statements of 
the Case (SSOCs), and correspondence dated in March 2001, 
February 2002, April 2002, May 2002, and October 2002.  
Further, the correspondence dated in March 2001, as well as 
the subsequent correspondence in 2002 and the November 2002 
SSOC, specifically addressed the VCAA to the facts of this 
case.  As such, the veteran was kept apprised of what he must 
show to prevail in his claim, what information and evidence 
he was responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Regarding 
the duty to assist, the Board notes that the veteran has been 
accorded numerous examinations during the adjudication of his 
claims.  He has not indicated that any of his service-
connected disabilities have increased in severity since the 
last pertinent examinations, and, for the reasons stated 
below, the Board finds that he is not entitled to any 
additional examination(s) regarding the service connection 
claims.  Moreover, it does not appear that he has identified 
any existing, pertinent evidence, that is not of record.  In 
addition, the Board notes that he had the opportunity to 
present testimony in support of his claims at his personal 
hearings.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999) ("In order to prevail on 
the issue of service connection . . . there must be medical 
evidence of a current disability [citation omitted]; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury."); Pond v. West, 
12 Vet. App. 341, 346 (1999) ("Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.").


General Background.  The veteran's service medical records 
show no findings indicative of carpal tunnel syndrome or 
right ankle problems during active service.  In fact, X-rays 
taken of the right ankle in June 1975 showed no significant 
abnormalities.  Various reports of injuries involving the 
left knee and left ankle are apparent; for example, records 
dated in September 1969 reflect that the veteran reported a 
history of injuring his left knee approximately one week 
earlier when he fell off a roof.  Regarding his left ankle, 
records dated in 1974 note that he had a history of recurrent 
inversion sprains to this joint, and that he underwent 
surgery for reconstruction of the lateral ligaments thereof.  
However, service connection is already in effect for left 
knee and left ankle disabilities.  The veteran also sustained 
injuries to his right ribs, right shoulder, and right 
knee/thigh, as well as multiple contusions in May 1973 after 
he fell from a horse, and the horse fell on him.  Further, 
there are various findings regarding his service-connected 
low back disability and the right shoulder.  However, the 
service medical records show no carpal tunnel syndrome or 
right ankle disability.

Service medical records from April 1980 do indicate that the 
veteran was treated for complaints of pain and stiffness in 
the left shoulder and neck after lifting a sofa, and that 
muscle spasms were noted at that time.  However, these 
records also indicate that these problems resolved with 
treatment.  In addition, there were no further indications of 
left shoulder or neck problems during service.

The veteran's upper extremities and feet were clinically 
evaluated as normal on his April 1985 separation examination.  
However, his lower extremities were found to be abnormal due 
to surgical scars of the left knee and left ankle.  Moreover, 
on the concurrent Report of Medical History, he indicated 
that that he had experienced cramps in his legs; arthritis, 
rheumatism, or bursitis; painful of "trick" shoulder or 
elbow; "trick" or locked knee; and foot trouble.  
Nevertheless, these complaints were essentially attributed to 
painful swollen right shoulder, left knee, and left ankle 
diagnosed as arthritis.  Nothing on either the separation 
examination or the concurrent Report of Medical History 
indicates the veteran had carpal tunnel syndrome, or any 
other problems with his hands, neck, left shoulder, and/or 
his right ankle.

The evidence also includes various post-service medical 
records which cover a period from 1985 to 2002.  While these 
records show treatment for various medical conditions, they 
do not contain any findings showing current disabilities of 
the left shoulder, neck, or right ankle.  Further, the post-
service medical records first indicate a diagnosis of carpal 
tunnel syndrome in January 1991, several years after the 
veteran's discharge from active service, and no competent 
medical opinion relates this disability to service.

No pertinent findings were made regarding the veteran's left 
shoulder, neck, or right ankle on VA medical examinations 
conducted in July 1985, October 1986, October 1988, November 
1990, July 1991, November 1996, April 2001, or April 2002.  
Further, these examinations contain no findings regarding 
carpal tunnel syndrome.  However, a June 1991 VA neurologic 
examination did diagnose bilateral carpal tunnel syndrome.

At his December 1997 and June 1999 personal hearings, the 
veteran indicated that he had problems with his hands during 
active service, and that he was subsequently diagnosed with 
carpal tunnel syndrome.  Further, he testified that he 
reported he was having trouble with his hands at his 
separation examination.  He also indicated that he initially 
hurt his left shoulder and neck at the same time he 
originally injured his left knee when he fell 48 feet, but 
since his left knee was the most severe injury that is what 
he was treated for.

The veteran also indicated that his service medical records 
were incomplete, and the Board remanded his case in January 
2000, in part, to try and obtain additional service medical 
records.  However, the RO's efforts to obtain additional 
service medical records not previously on file were 
unsuccessful.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for carpal tunnel syndrome, a left 
shoulder disorder, a neck disorder, or a right ankle 
disorder.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  As 
such, he is competent to describe his visible symptomatology, 
but he is not competent to diagnose an underlying disability, 
nor provide a competent medical opinion as to the etiology 
thereof.

As detailed above, the veteran's service medical records 
contain no pertinent findings indicative of either carpal 
tunnel syndrome or right ankle problems during active 
service.  While there are records showing treatment on at 
least one occasion for neck and left shoulder pain, these 
records also indicate that these problems resolved with the 
treatment.  No chronic disabilities of the left shoulder, 
neck, right ankle, or hands (to include carpal tunnel 
syndrome) were indicated at the time of the April 1985 
separation examination or the concurrent Report of Medical 
History.  

The Board further finds that nothing in the post-service 
medical records shows that the veteran has any current 
disabilities of the left shoulder, neck, and/or right ankle.  
Although the veteran has complained about pain with respect 
to these joints, it has been held that pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
service connection is not warranted.  

The Board notes that the post-service medical records do 
contain findings of carpal tunnel syndrome, but that this 
disability was first diagnosed in 1991, several years after 
his discharge from service.  Moreover, there is no competent 
medical opinion which relates the current disability to 
active service.  Without such an opinion, the Board must 
conclude that the preponderance of the evidence is against 
this claim.

The Board further finds that no additional medical 
examination or opinion is warranted based on the facts of 
this case.  To request an examination and/or medical opinion 
on the contended causal relationship at this late date would 
require a clinician to review the same record as summarized 
above: service medical records that do not show a diagnosis 
of carpal tunnel syndrome, or chronic disabilities of the 
left shoulder, neck, and right ankle, as well as normal 
findings on in-service examinations; the normal post-service 
medical records which contain no evidence of any of the 
claimed disabilities other than carpal tunnel syndrome, which 
was first diagnosed several years after service.  Under these 
circumstances, any opinion on whether a disability is linked 
to service, would obviously be speculative.  Simply put, 
there is no relevant complaint, clinical finding, or 
laboratory finding for a clinician to link the claimed 
disabilities to the veteran's military service.  Thus, the 
Board finds that no further development is warranted.  See 38 
U.S.C.A. 
§ 5103A(d); see also Hickson, supra; Pond, supra.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for carpal tunnel syndrome, a left 
shoulder disorder, a neck disorder, and a right ankle 
disorder.  Therefore, these claims must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Increased Ratings

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


General Background.  The veteran's service medical records 
and post-service medical records reflect that he was treated 
and/or evaluated on numerous occasions for his left knee, 
left ankle, hypertension, low back, and GERD.

Service connection was established for the veteran's left 
knee, left ankle, hypertension, and GERD by an October 1985 
rating decision, effective May 12, 1985.  He was subsequently 
granted service connection for his a low back disorder by a 
September 1991 rating decision, effective April 16, 1991.

In conjunction with his current increased rating claims, the 
veteran has undergone multiple VA medical examinations, 
beginning in November 1996.  

At a November 1996 VA orthopedic examination, the veteran 
reported that he had stiffness, pain, and swelling in his 
left knee; that he was unable to kneel; and that it was 
aggravated by going up and down stairs, as well as prolonged 
sitting or standing.  He also reported intermittent muscle 
spasm in the lower back, but indicated that it had not 
bothered him much lately.  Nevertheless, when he did have 
this muscle spasm, it would spread proximally to involve the 
chest and would cause difficulty breathing.  Moreover, he 
complained of pain, stiffness, and swelling in the left 
ankle, which he reported had been worse during the past year 
and a half since he had gained increased weight.

On examination, the veteran's gait was found to be normal.  
Examination of the back showed that he was able to stand 
erect without pelvic obliquity or scoliosis.  Range of motion 
testing showed flexion to 30 degrees; extension to 40 
degrees; and right and left lateral bending to 20 degrees.  
It was also noted that he complained of tenderness at L5.  
Straight leg raising was limited to 75 degrees due to 
hamstring tightness.  

X-rays taken of the lumbosacral spine in conjunction with 
this examination showed slight exaggeration of the lumbar 
lordosis.  However, the height of the lumbar vertebra and 
intervertebral space was well-preserved, and no other soft 
tissue or bony abnormalities were seen.

Examination of the left knee showed no detectable swelling or 
effusion.  In addition, the veteran was found to have a well-
healed medial parapatellar scar.  He was found to have mild 
retropatellar crepitation.  Nevertheless, his ligaments were 
found to be stable to varus and valgus stress.  Anterior and 
posterior drawer tests were negative.  The examiner could not 
elicit point of tenderness.  X-rays taken of the left knee 
showed minimal narrowing of the medial joint space; 
ossification in the medial collateral ligament; and narrowing 
of the patellofemoral joint.  Further, it was stated that 
these findings were consistent with moderately advanced 
osteoarthritic changes.

Examination of the left ankle showed no swelling or 
deformity.  The veteran was found to have a well-healed scar 
over the lateral aspect of the left leg and another over the 
lateral aspect of the left foot.  Nevertheless, no swelling, 
effusion, or deformity was found to be present.  Range of 
motion testing was as follows: dorsiflexion to 20 degrees; 
plantar flexion to 40 degrees; inversion to 15 degrees; and 
eversion to 10 degrees.  The examiner could detect no talar 
tilt with varus or valgus stress.  Anterior drawer test was 
negative.  Moreover, there was no tenderness elsewhere in the 
left foot.  X-rays showed minimal degenerative changes at the 
ankle joint; degenerative osteophytes arising from the 
posterior aspect of the talus; and degenerative osteophyte 
arising from the posterior aspect of the calcanuem.  There 
was a small lucency seen in the distal fibula, which it was 
stated probably represented a small degenerative cyst.

Neurological examination showed that deep tendon reflexes 
were active in the ankles, but absent in the knees.  Further, 
it was noted that the veteran could walk on his heels and 
toes, as well as squat and arise from a squatting position, 
without assistance.  The examiner could not detect motor 
weakness or sensory deficit in either lower extremity.

Impressions following the November 1996 VA orthopedic 
examination included extreme obesity; status-post 
reconstruction, lateral collateral ligaments of the left 
ankle; probable degenerative disc disease of the lumbar 
spine; and probable traumatic arthritis of the left knee.

Also in November 1996, the veteran underwent a VA 
hypertension examination, which included findings regarding 
his digestive system , as well as a VA barium swallow and 
upper GI series.  

At the VA hypertension examination, the veteran reported that 
he had been on blood pressure pills intermittently over the 
years, but that he had not been on medication for the past 
year to year and a half.  Further, he reported that he did 
not over salt his food, and he did not do any exercising.  
Regarding his digestive systems, he reported that he had bad 
reflux disease and questionable hiatal hernia.  He also 
reported that he currently took the medication Axid as 
needed, and that he averaged about a dozen a month.  
Moreover, he reported that certain foods, such as peppers, 
spicy and greasy foods, bothered him.  He reported that if he 
ate late, he wood have regurgitation.  Additionally, he 
reported that he tried to drink skim milk before he went to 
bed; that he had a soft stool twice a day; no history of 
melena nor hematochezia; and that he slept on 4 pillows.  He 
further reported that he had a flare-up of his stomach 12 
times a month, usually during the night-time, at which time 
he would get back on his medicines for 2 or 3 days and it 
would resolve.

On physical examination, the veteran was found to be a well-
developed, well-nourished, obese male.  Cardiac exam revealed 
a regular rate without murmurs, rubs, or gallops.  His 
abdomen was found to be protuberant without apparent 
organoegaly, masses, or tenderness.  Bowel sounds were 
normoactive, with no rebound tenderness.  Pulse was 72.  
Initial blood pressure readings were 140/100, 140/94 sitting, 
140/94 reclining, and 104/102 standing.  Blood pressure 
rechecks included 156/83 sitting, 151/55 reclining, and 
136/85 standing.  A subsequent blood pressure recheck was 
149/93 sitting, 156/94 reclining, and 147/94 standing.  Based 
on the foregoing, the examiner diagnosed hypertension and 
reflux esophagitis by history.

The report of the VA barium swallow and upper GI series noted 
that this study was limited due to the veteran's large size.  
Nevertheless, the veteran experienced no difficulty in 
swallowing, and the barium flowed readily throughout the 
esophagus into the stomach and small bowel.  There was 
deformity of the distal esophagus with narrowing along the 
left lateral aspect of the distal esophagus.  It was noted 
that this was of uncertain etiology and that a mass along the 
left lateral wall was possible.  Further, there was no 
obstruction of barium flow.  There was also no hiatal hernia, 
and the stomach and duodenum were normal in appearance.  
However, gastroesophageal reflux was present.  

In various statements, and at the December 1997 and June 1999 
personal hearings, it was asserted that the veteran was 
entitled to higher ratings for his service-connected 
disabilities.  He indicated that his low back, left knee, and 
left ankle were all manifested by pain.  Further, he 
indicated that he could not do any activities, and that he 
had problems bending, stooping, and climbing stairs.  He also 
testified that he had swelling with his left knee, as well as 
instability/buckling with both the knee and ankle, but that 
no knee or ankle brace had been prescribed.  Regarding his 
hypertension, he indicated that the severity of his high 
blood pressure varied.  He testified that he was not 
currently on medications, as he was taken off of them because 
they had been successful in lowering his blood pressure.  
With respect to his GERD, he indicated that he was doing well 
on his current medications, but that his problems would 
return if he forgot to take this medication.  There was also 
references to a recent endoscopy report which showed he had 
an ulcer.  In addition, he testified that he had difficulty 
taking other medications due to his stomach problems.  

The veteran underwent a new VA orthopedic examination in 
April 2001.  With respect to his service-connected low back 
strain, he reported that it hurt all the time; that he did 
not use any treatment; that the pain was at a level of 8 at 
times; that it locked up on him quite often; and that the 
pain radiated up the diaphragm at times.  Regarding his left 
knee, he reported that he underwent reconstructive surgery 
twice in the 1970s; that he had a grinding feeling all the 
time; occasional swelling; that cold and damp weather 
increased the pain; that normally the pain was at a level 4 
on a scale of 1-10, but that during bad weather and when he 
walked it was at a level 8.  He reported that he was 
absolutely sedentary, and that he did not do anything, even 
walk.  With respect to his left ankle, he reported that he 
underwent multiple reconstructive surgeries due to his in-
service injury; that he continued to have pain in the left 
ankle; that it was unstable and hurt all the time; that both 
feet were swollen all of the time; and that he had difficulty 
performing any activities.  Moreover, he reported that he was 
not being followed by anybody for his joint pains.  

On examination, it was noted that the veteran was morbidly 
obese.  It was also noted that he initially walked with a 
normal gait pattern, but with a wide-based gait and slowly.  
Further, by the end of the examination he started exhibiting 
a limp on the left side.  Station was normal.  However, he 
could not maintain weight on one lower extremity at a time, 
mainly due to his obesity rather than instability of the 
knees.  Similarly, he was not able to walk on his heels or 
toes, mainly due to obesity and not able to maintain balance.  
Moreover, he could not squat; had marked difficulty sitting 
in the chair as it was too small for him; and had some 
difficulty sitting on the examination table due to his 
weight.  Nevertheless, it was noted that he was pleasant and 
cooperative throughout the examination, in spite of his 
difficulties.

Examination of the lumbosacral spine showed no paraspinal 
tenderness, and no guarding was noted.  Range of motion was 
as follows: flexion to 40 degrees; extension to 20 degrees, 
and it was noted that he stated the extension felt better; 
lateral flexion to 10 degrees bilaterally; and rotation to 35 
degrees bilaterally.  Deep tendon reflexes were found to be 
unreliable, although it was noted they were 2+ in the right 
knee, 1+ in the left knee, and 2+ in both ankles.  Sensory 
function examination was intact.  Straight leg raising tests 
were found to be normal, and it was noted he did not have any 
radiating pain.  

Examination of the left knee revealed no tenderness or 
swelling.  Range of motion was from zero to 120 degrees, 
which was considered normal for the veteran's stature.  The 
examiner was unable to elicit any drawer sign or instability 
of the knee medially or laterally.  Consequently, a second 
opinion was requested from the physical therapist, and he 
could not elicit any drawer sign and there no medial or 
lateral instability.  Further, no crepitations were noted.  
However, during medial and lateral stress testing, there was 
some tenderness and pain on the medial aspect of the left 
knee.  Nevertheless, no atrophy of the muscles was noted, nor 
was effusion noted.  There was marked swelling of both feet, 
up to the lower part of the legs.

Examination of the left ankle showed active range of motion 
to be as follows: dorsiflexion to 10 degrees; plantar flexion 
to 15 degrees; as well as eversion and inversion to zero.  
The examiner stated that this was considered in functional 
limits, but that due to severe swelling and obesity, it was 
not clear if the limitations in range of motion were because 
of the swelling or the ankle injury.  Passive range of motion 
was found to be within normal limits, with 20 degrees of 
dorsiflexion, 35 degrees of plantar flexion, 15 degrees of 
inversion, and 5 degrees of eversion.  Additionally, several 
plantar calluses were noted on the medial aspect of the first 
metatarsophalangeal joint, and on the outside of the 5th 
metatarsophalangeal joint.  No ankle tenderness was noted.  
Peripheral pulses were found to be vaguely palpable due to 
edema.  No vascular skin changes were noted.

The examiner noted that, functionally, the veteran was 
independent in activities of daily living.  However, he did 
have marked slowing in accomplishing the tasks.  
Nevertheless, he did not need any assistance getting off the 
examination table.

Based on the foregoing, the examiner's impressions were 
traumatic arthritis of the left knee and ankle; residuals of 
left ankle and left knee injuries; and degenerative disc 
disease of the lumbosacral spine.  Further, the examiner 
commented that it was obvious the veteran had some 
limitations in activities and range of motion, and that he 
did have some pain during range of motion testing in the left 
knee and lower back.  However, the examiner stated that it 
was practically impossible to differentiate the reasons 
between morbid obesity and the residuals of his various 
injuries.  Moreover, the examiner stated the veteran could 
have excess fatigability which was also related to his 
obesity.  There was no incoordination noted because of the 
movements or because of the pain.  In addition, the examiner 
stated that during flare-ups of pain, the veteran could have 
even further limitations in range of motion, but that this 
could not be determined in terms of additional decrease of 
limitation of motion during the flare-ups as it varied from 
individual to individual.  The examiner also emphasized that 
while the veteran did have problems with the degenerative 
joint disease of the lumbosacral spine, left knee, and left 
ankle, all of these symptoms/limitations were masked by the 
morbid obesity which made it difficult and almost impossible 
to differentiate the extent of residuals.

X-rays taken of the lumbosacral spine in conjunction with 
this examination showed well-preserved height of the lumbar 
vertebra, and that the intervertebral disc space was well-
preserved.  However, minimal degenerative changes were seen 
in the facet joint at the L5-S1 level.

X-rays taken of the left knee showed fairly well-preserved 
medial and lateral joint space, with no evidence of a bony 
density along the upper part of the medial condyle.  It was 
noted that this could be ossification in the medial 
collateral ligament.  It was also noted that the patella 
could not be well visualized on the lateral film due to some 
rotation.

X-rays of the left ankle showed a small cystic area in the 
lateral malleolus.  Nevertheless, the ankle mortis was well-
preserved.  There was some evidence of an osteophyte arising 
at the attachment of the Achilles tendon.  However, this 
subtalar join was found to be well-preserved.

The veteran subsequently underwent a VA heart examination in 
May 2001, which included findings regarding the digestive 
system.  At this examination, the veteran reported that he 
had been taking high blood pressure medications on/off since 
the military, and that he had been back on medications for 
the past year to year and a half.  Further, his primary care 
doctor had increased his medications the previous week.  He 
also reported that he did not really watch the salt in his 
diet.  He denied any heart problems; and had no history of a 
myocardial infarction.  However, he did have peripheral 
swelling which did not resolve overnight.  

Regarding his digestive system, the veteran described his 
current medication, as well as the history of his medical 
treatment.  He reported that he was doing much better after 
being placed back on Prevacid at 30 mg a day, which occurred 
about a year earlier.  Further, he reported that he had 
problems 1-2 times a week, but that these were minor compared 
to in the past.  He still occasionally had reflux on 
reclining.  However, he tried to avoid greasy foods, as well 
as hot/spicy foods.  Additionally, he reported that he slept 
on 4 pillows, and that he tried not to eat supper later than 
2 to 3 hours prior to going to bed.

On examination, the veteran was found to be a well-developed, 
obese male.  His pulse was 86, with respirations of 20.  
Blood pressure readings were 126/88, 124/84 sitting, 130/86 
reclining, and 118/74 standing.  Cardiac examination revealed 
a regular rate without murmur, rub, or gallop.  The abdomen 
was found to be obese without apparent organomegally, nor 
masses.  While there was mild tenderness in the right lower 
quadrant, there was no rebound tenderness.  Bowel sounds were 
normoactive.  In addition, it was noted that an October 2000 
endoscopy revealed grade IV erosive esophagitis, Barrett's 
esophagus, 3 non-bleeding linear ulcers in the cardia and 
fundus, and 2 non-bleeding ulcers in the duodenum.  

Based on the foregoing, the examiner diagnosed hypertension; 
and GERD with grade IV erosive esophagitis per endoscopy with 
Barrett's esophagus, linear ulcers in the cardia and fungus, 
and ulcers in the duodenum.  Further, the examiner noted that 
recent blood pressure readings included 156/86 in October 
2000, and 159/80 in May 2001.

The veteran underwent a new VA orthopedic examination in 
April 2002, which was conducted by the same examiner as in 
April 2001.  At this examination the veteran complained, in 
part, of lower back pain at a level 3-4 when sitting or lying 
down.  He also reported that he had to constantly change 
positions; that he could not lay down on his back; that he 
could not walk for any length of time and could not stand due 
to back pain; and that the pain was at a level of 8 or 10 on 
a scale of 1-10 when standing or walking.  Regarding his left 
knee, he reported that if he was not doing anything the pain 
was at a level 2, but it was worse when walking.  However, he 
could not give a pain level, and reported that the back hurt 
more than the knee.  With respect to the left ankle, he 
reported that when he was not doing anything the pain was at 
a level 3, but that it hurt more when walking.  Nevertheless, 
his low back pain was worse.  Further, he reported that he 
had a scooter, a wheelchair, and a type of hospital bed had 
been ordered for him to make it convenient for him to get up 
and change positions in bed.

On examination, the veteran was found to be alert, oriented 
times four, in no acute distress, and morbidly obese.  The 
veteran reported that he had always been obese, and that in 
the last 5 to 6 years he had gained more weight.  While he 
did not have any difficulty donning shoes and dressing, he 
needed assistance with donning/doffing of socks.  In 
addition, he was independent in propelling the wheelchair, 
and was able to get out of the wheelchair and walk a few feet 
into the examination room.  His gait was noted to be a 
somewhat stooped posture and wide-based, which was mainly due 
to his obesity.  Further, he reported that he could not walk 
on heels or toes, and that he could not squat.  Also, he 
could not maintain balance on one lower extremity at a time.

Examination of the lumbosacral spine showed no paraspinal 
tenderness or trigger spots.  There was also no tenderness 
over the sacroiliac joint or hips.  Active range of motion 
was as follows: flexion to 40 degrees; extension zero; with 
right and left lateral flexion to 20 degrees.  Further, it 
was noted that he could not do rotation.  Straight leg 
raising while sitting was negative.  However, the examiner 
noted that the veteran could not do this test while supine, 
and that there was no help possible with passive straight leg 
raising due to the veteran's weight.  Neurologically, the 
veteran had deep tendon reflexes of 1+ throughout, but it was 
noted that these results were unreliable mostly due to his 
obesity.  Sensory function examination was intact to pinprick 
up to the lower part of the legs.  It was noted that the 
veteran reported his feet and up to the middle of his legs 
had been numb for some time.  

Examination of the left knee revealed an old, healed surgical 
scar on the medial aspect of the knee which was nontender.  
Drawer sign, Lachman test, and instability in the knee could 
not be tested due to the veteran's weight and resistance.  
Range of motion actively was from 10 to 120 degrees.  
However, the loss of extension was mainly due to posture and 
obesity, rather than contracture.  Further, it was 
symmetrical on the right knee.  No tenderness or swelling was 
noted.  Moreover, both knees were symmetrical in size.

Examination of the left ankle showed old, healed surgical 
scars on the lower part of the leg on the outside, as well as 
the lateral portion of the ankle, which were nontender.  
Range of motion testing showed 15 degrees of active 
dorsiflexion, and 20 degrees passively with moderate 
discomfort at 20 degrees; inversion/eversion were found to be 
within functional limits, with 15 degrees of inversion and 5 
degrees of eversion; plantar flexion was 30 degrees actively, 
and 40 degrees passively.  While inversion/eversion stress 
test was somewhat uncomfortable, he reported it was not bad, 
and no instability was noted.  In addition, no plantar 
calluses or warts were noted.  Comparison to the right ankle 
did not show any difference.

The examiner also noted the results of the April 2001 X-ray 
reports.

Based on the foregoing, the examiner's impressions were 
degenerative disc disease of the lumbosacral spine; status-
post reconstruction surgery, left knee, with ossification of 
the medial collateral ligaments; status-post left ankle 
reconstruction surgery, with mild degenerative changes at the 
Achilles tendon and ankle joint; and morbid obesity.  
Moreover, the examiner essentially reiterated that DeLuca 
provisions could not be clearly delineated, and that 
contribution of symptoms due to the service-connected 
conditions, could not be accurately determined due to the 
veteran's obesity.  However, the veteran did not exhibit any 
loss of balance.  Further, according to the veteran's 
statements, his pain was at a less than moderate level when 
not doing anything, and the fact that he had increased pain 
while walking or doing anything was mostly because of his 
morbid obesity.  The examiner also stated that fatigability 
was a subjective complaint which could not be evaluated 
objectively.  In addition, the examiner stated that 
functional status was limited; that the veteran's mother 
helped him with cooking, he had a cleaning person to clean 
his house, and he used a motorized scooter for mobility.  The 
examiner also stated that the limitation in the veteran's 
functional capacity was due to the combination of his 
obesity, chronic low back pain, residuals of the left 
knee/ankle injuries, and that it could not be determined to 
what extent these individual factors were contributing to the 
limitations.

Also in April 2002, the veteran underwent a VA esophagus and 
hiatal hernia examination, which included findings regarding 
his hypertension.  With respect to his GERD, the veteran 
reported that he had had this disorder for years, but he was 
now much better on his medication.  He currently had a little 
regurgitation about once a week.  He also reported that he 
avoided greasy foods, and that he ate supper 3-4 hours before 
going to bed.  Further, he had no history of nausea or 
vomiting.  While he had occasional diarrhea and loose stools, 
he had none in the past month, nor had he noted any blood or 
melena.  It was noted that he was diagnosed with ulcers 
following an endoscopy procedure.  Also, he reported that 
every couple of months he might have to take an extra dose of 
Maalox for his indigestion.  Regarding his hypertension, he 
reported his current medications; that his blood pressure was 
"a little high" on his check-ups; that he followed a low 
salt diet; that he had peripheral swelling which did not 
resolve overnight (he had a history of venous insufficiency; 
and he had no history of heart problems or myocardial 
infarction.  

On examination, the veteran was noted to be a well-developed, 
well-nourished, obese male.  His pulse was 78, with 
respirations 20.  Blood pressure readings were 150/80, 138/80 
sitting, and 134/80 standings.  Examination of the heart 
revealed a regular rate without murmur, rub, or gallop.  He 
had 3 to 4+ edema of the lower extremities.  Further, his 
abdomen was found to be markedly obese.  Diagnoses following 
examination were GERD and hypertension.

I. Low Back

Legal Criteria.  Diagnostic Code 5295 provides for the 
evaluation of lumbosacral strain.  With characteristic pain 
on motion, a rating of 10 percent is provided.  With muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position, a rating of 20 
percent is provided.  When severe with listing of the whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.  38 C.F.R. § 4.71a.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  38 C.F.R. § 4.71a.  

The Board notes that the veteran has been diagnosed with 
degenerative disc disease.  However, inasmuch as service 
connection was never established for such a disability, the 
criteria for rating intervertebral disc syndrome found in 
Diagnostic Code 5293 are not applicable in the instant case.


Analysis.  In the instant case, the Board finds that the 
veteran is entitled to a rating of 20 percent for his low 
back disorder based upon limitation of motion.

The record reflects the veteran has consistently complained 
of low back pain with resulting functional impairment, to 
include limitation of motion.  At the November 1996 VA 
orthopedic examination, range of motion testing for the 
lumbosacral spine showed flexion to 30 degrees, extension to 
40 degrees, and right and left lateral bending to 20 degrees; 
at the April 2001 examination, range of motion was flexion to 
40 degrees, extension to 20 degrees, lateral flexion to 10 
degrees bilaterally, and rotation to 35 degrees bilaterally; 
and in April 2002, active range of motion was flexion to 40 
degrees, extension zero, right and left lateral flexion to 20 
degrees, and it was noted that he could not do rotation.  
These findings clearly correspond to moderate limitation of 
motion.  Although there are certain findings which tend to 
indicate severe limitation of motion, the majority of the 
findings correspond to moderate limitation of motion.  
Further, the April 2002 VA orthopedic examiner stated that, 
according to the veteran's statements, his pain was at a less 
than moderate level when not doing anything, and the fact 
that he had increased pain while walking or doing anything 
was mostly because of his morbid obesity.  (Emphasis added).  
Thus, the Board concludes that his low back disorder is not 
manifested by severe limitation of motion.

The Board further finds that nothing in the medical evidence 
of record, to include the VA orthopedic examinations 
conducted in November 1996, April 2001, and April 2002, shows 
that the service-connected low back disorder is manifested by 
severe lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or some of the above with 
abnormal mobility on forced motion.  Although there are X-ray 
findings of degenerative joint disease, and limitation of 
lateral motion, it does not show that he has abnormal 
mobility on forced motion.  Consequently, he does not meet or 
nearly approximate the criteria for a rating in excess of 20 
percent for his low back disorder under Diagnostic Code 5295.

(For further analysis of the low back with application of 
38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, supra, see 
additional considerations below.)

II.  Left Knee

Legal Criteria.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint is noncompensable under the appropriate 
Diagnostic Code a rating of 10 percent is available for each 
major joint or group of major joints affected by limitation 
of motion.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

The RO has also considered Diagnostic Code 5257, which 
provides that slight impairment of either knee, including 
recurrent subluxation or lateral instability, warrants a 10 
percent evaluation.  A 20 percent evaluation requires 
moderate impairment, while a 30 percent evaluation requires 
severe impairment.  38 C.F.R. § 4.71a.

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  General Counsel stated 
that when a knee disorder is already rated under Diagnostic 
Code 5257, the veteran must also have limitation of motion 
which at least meets the criteria for a zero-percent rating 
under Diagnostic Code 5260 (flexion limited to 60 degrees or 
less) or 5261 (extension limited to 5 degrees or more) in 
order to obtain a separate rating for arthritis.  General 
Counsel subsequently held in VAOPGCPREC 9-98 that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59; see also Degmetich 
v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where 
additionally disability is shown, a veteran rated under 5257 
can also be compensated under 5003 and vice versa.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his left knee disorder, 
even when taking into consideration his complaints of pain.

Although the medical evidence does show the veteran 
experiences left knee pain and limitation of motion, nothing 
shows he has flexion limited to 30 degrees or less, nor 
extension limited to 15 degrees or more.  In fact, the April 
2001 VA orthopedic examination found that range of motion for 
the left knee was from zero to 120 degrees, and that this was 
considered normal for the veteran's stature.  The subsequent 
April 2002 VA orthopedic examination showed that active 
motion was from 10 to 120 degrees, and that the loss of 
extension was mainly due to posture and obesity, rather than 
contracture.  Thus, the veteran does not meet or nearly 
approximate the criteria for a rating in excess of 10 percent 
under either Diagnostic Code 5260 or 5261.

The Board also finds that the veteran is not entitled to a 
separate compensable rating for his left knee under 
Diagnostic Code 5257.  Although he complained of swelling and 
instability/buckling at his personal hearings, there is no 
competent objective medical evidence of such symptomatology.  
Examination of the left knee in November 1996 showed no 
detectable swelling or effusion, and his ligaments were found 
to be stable to varus and valgus stress.  Further, 
examination of the left knee in April 2001 revealed no 
tenderness or swelling.  Moreover, neither the examiner nor a 
physical therapist were able to elicit any drawer sign or 
instability of the knee medially or laterally.  Drawer sign, 
Lachman test, and instability in the knee could not be tested 
at the April 2002 VA orthopedic examination due to the 
veteran's weight and resistance.  Based on the foregoing, the 
Board finds that the veteran does not meet or nearly 
approximate the criteria for a compensable rating under 
Diagnostic Code 5257.  As such, consideration of a separate 
rating pursuant to VAOPGCPREC 23-97 and 9-98 is not warranted 
in the instant case.



III.  Left Ankle

Legal Criteria.  The veteran's left ankle is currently 
evaluated under Diagnostic Code 5271.  Under this Code, 
moderate limitation of ankle motion is assigned a 10 percent 
rating.  Marked limitation of ankle motion warrants a 20 
percent rating.  38 C.F.R. § 4.71a.

Full range of ankle dorsiflexion is from zero to 20 degrees 
and full range of ankle plantar flexion is from zero to 45 
degrees.  38 C.F.R. § 4.71, Plate II.

The Board acknowledges that the November 2002 SSOC included 
summaries of the criteria found at Diagnostic Code 5270 
(ankylosis of the ankle), 5272 (ankylosis of the 
subastragalar or tarsal joint), 5273 (malunion of os calcis 
or astragulus), and 5274 (astragalectomy).  However, as with 
the extra criteria noted regarding the knee, it does not 
appear that the RO actually considered any of this criteria 
in its analysis.  Further, the competent medical evidence 
show that the left ankle is manifested by any of these 
impairments.  Accordingly, none of these Codes are applicable 
in the instant case.  


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his left ankle under 
Diagnostic Code 5271.

The Board finds that the veteran's left ankle is manifested 
by pain, and no more than moderate limitation of motion.  At 
the November 1996 VA orthopedic examination, his left ankle 
had dorsiflexion to 20 degrees and plantar flexion to 40 
degrees.  In April 2001, the left ankle showed active range 
of motion to be dorsiflexion to 10 degrees, and plantar 
flexion to 15 degrees.  Moreover, the examiner that this was 
considered in functional limits, but that due to severe 
swelling and obesity, it was not clear if the limitations in 
range of motion were because of the swelling or the ankle 
injury.  Passive range of motion was found to be within 
normal limits, with 20 degrees of dorsiflexion, 35 degrees of 
plantar flexion, 15 degrees of inversion, and 5 degrees of 
eversion.  Further, on the April 2002 VA orthopedic 
examination, the veteran had 15 degrees of active 
dorsiflexion, and 20 degrees passively with moderate 
discomfort at 20 degrees, with plantar flexion 30 degrees 
actively and 40 degrees passively.  As already stated, full 
range of ankle dorsiflexion is from zero to 20 degrees and 
full range of ankle plantar flexion is from zero to 45 
degrees.  38 C.F.R. § 4.71, Plate II.  Thus, even when taking 
into consideration the veteran's complaints of pain, it does 
not appear he meets or nearly approximates the criteria for 
marked limitation of motion under Diagnostic Code 5271.  The 
Board also reiterates that the April 2002 VA examiner stated 
that the April 2002 VA orthopedic examiner stated that, 
according to the veteran's statements, his pain was at a less 
than moderate level when not doing anything, and the fact 
that he had increased pain while walking or doing anything 
was mostly because of his morbid obesity.  (Emphasis added).  
Consequently, the veteran is not entitled to a rating in 
excess of 10 percent under Diagnostic Code 5271.

IV.  GERD

Legal Criteria.  The veteran's GERD is evaluated as analogous 
to hiatal hernia under the criteria found at 38 C.F.R. 
§ 4.114, Diagnostic Code 7346.  Under this Code, a 60 percent 
rating is assigned for symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  A 30 percent rating is assigned for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by sternal or arm pain, productive 
of considerable impairment of health.  A 10 percent rating is 
assigned with two or more of the symptoms for the 30 percent 
evaluation of less severity.  


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent under Diagnostic Code 7346.  

The competent medical evidence does not show that the 
veteran's service-connected GERD is manifested by 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by sternal or arm 
pain, productive of considerable impairment of health.  Here, 
the medical evidence, as well as the veteran's own 
statements, reflect that his GERD is doing well with his 
current medication, and that he has only occasional episodes 
of regurgitation.  Further, nothing in the treatment records 
or the pertinent VA examinations indicates the disability is 
currently manifested by sternal or arm pain, nor that it has 
resulted in considerable impairment of health.

V.  Hypertension

Legal Criteria.  During the pendency of this appeal, VA 
issued new regulations for evaluating disability due to 
diseases of the arteries and veins, effective January 12, 
1998.  62 Fed. Reg. 65,219 (Dec. 11, 1997).  The Court has 
held that a liberalizing change in a regulation during the 
pendency of a claim must be applied if it is more favorable 
to the claimant, and if the Secretary has not enjoined its 
retroactive application.  Karnas, supra.  In light of the 
Court's holding in Karnas, the Board has compared the 
previous version of DC 7101 (1997), and the new version of 
the regulation as published in 62 Fed. Reg. 65,219 (effective 
Jan. 12, 1998), and the Board finds that, although the 
regulations have been rephrased, the elements to be 
considered in determining the degree of disability have not 
been changed in a substantive way so as to affect the outcome 
of the veteran's claim in this case.

The "old" criteria in Diagnostic Code 7101 provided that a 
10 percent disability rating was warranted if diastolic 
pressure was predominantly 100 or more.  A 20 percent rating 
was warranted if diastolic pressure was predominantly 110 or 
more and there were definite symptoms.  A 40 percent rating 
was warranted if diastolic pressure was predominantly 120 or 
more and there were moderately severe symptoms.  A 60 percent 
rating was warranted if diastolic pressure was predominantly 
130 or more and there were severe symptoms.  Note 1 to the 
"old" Diagnostic Code 7101 provided that, for the 40 
percent and 60 percent ratings, there should be careful 
attention to diagnosis and repeated blood pressure readings.  
Note 2 specified that, when continuous medication is shown 
necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent would be assigned.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997).

The "new" criteria provides that a 10 percent disability 
rating is warranted when the diastolic pressure is 
predominantly 100 or more; the systolic pressure is predomi-
nantly 160 or more; or the minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent disability rating is warranted when the 
diastolic pressure is predominantly 110 or more, or the 
systolic pressure predominantly is 200 or more.  A 40 percent 
rating is warranted for diastolic pressure predominantly 120 
or more, with moderately severe symptoms.  A 60 percent 
rating is warranted where diastolic pressure is 130 or more 
with severe symptoms.  Note 1 provides that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
For the purposes of this section, the term hypertension means 
that the diastolic blood pressure is predominantly 90 mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  Note 2 
states: Evaluate hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
as part of the condition causing it rather than by a separate 
evaluation.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2002).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a compensable rating for his hypertension under either the 
"old" or the "new" version of Diagnostic Code 7101.

The Board finds that the competent medical evidence does not 
show that the veteran's service-connected hypertension is 
manifested by diastolic pressure predominantly 100 or more; 
systolic pressure predominantly 160 or more; or with a  
history of diastolic pressure predominantly 100 or more which 
requires continuous medication for control.  The Board 
acknowledges that there were diastolic pressure readings of 
100 and 102 on the November 1996 VA hypertension examination.  
However, the majority of the readings on this examination 
were under 100, as were all of the diastolic readings on the 
subsequent May 2001 VA heart examination and the April 2002 
VA examination.  Thus, the preponderance of the evidence is 
against a finding that his diastolic pressure is 
predominantly 100 or more.  Further, none of the systolic 
blood pressure readings were 160 or more on any of the 
pertinent VA medical examinations.  

Although the record reflects that while the veteran's 
hypertension has been treated with medication an intermittent 
basis and has been successful in reducing the high blood 
pressure, it does not show that he requires continuous 
medication for control of hypertension a history of diastolic 
pressure predominantly 100 or more.  In fact, the veteran's 
own testimony is that he has had periods where medication was 
not required.  For example, he was not on medication at the 
time of the November 1996 VA examination, and the Board has 
determined that his diastolic pressure was not predominantly 
100 or more at the time of this examination.

IV.  Additional Consideration

For the reasons stated above, the Board finds that the 
veteran is entitled to a rating of no more than 20 percent 
for his service-connected low back disorder.  Moreover, the 
Board has determined that the veteran does not meet or nearly 
approximate the criteria for the next higher ratings for his 
service-connected left knee disorder, left ankle disorder, 
GERD, and/or his hypertension.  Thus, the Board concludes 
that the preponderance of the evidence is against these 
claims, and they must be denied.  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert, 
supra; Ortiz, supra.

The Board also notes that in adjudicating the low back, left 
knee, and left ankle claims, it was cognizant of the 
veteran's complaints of pain, as well as the requirements of 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  As mentioned, the Board 
acknowledged that these disabilities were manifested by pain 
and resulting functional impairment, to include limitation of 
motion.  However, the record did not contain objective 
evidence by which it could be factually ascertained that 
there is or would be any functional impairment attributable 
to the veteran's complaints of pain which would warrant 
higher schedular ratings than those determined above.  
Moreover, the Board reiterates that the April 2001 VA 
orthopedic examiner stated that during flare-ups of pain, the 
veteran could have even further limitations in range of 
motion, but that this could not be determined in terms of 
additional decrease of limitation of motion during the flare-
ups as it varied from individual to individual.  Similarly, 
this same examiner stated in April 2002 that DeLuca 
provisions could not be clearly delineated, and that 
contribution of symptoms due to the service-connected 
conditions, could not be accurately determined due to the 
veteran's morbid obesity; that according to the veteran's 
statements, his pain was at a less than moderate level when 
not doing anything, and the fact that he had increased pain 
while walking or doing anything was mostly because of his 
morbid obesity; and that the limitation in the veteran's 
functional capacity was due to the combination of his 
obesity, chronic low back pain, residuals of the left 
knee/ankle injuries, and that it could not be determined to 
what extent these individual factors were contributing to the 
limitations.

Based on the foregoing, the Board concludes that the factors 
to be considered pursuant to 38 C.F.R. §§ 4.40, 4.45, and 
4.59 do not provide any basis for any higher disability 
ratings in the instant case.

As an additional matter, the Board notes that the RO 
considered the applicability of extraschedular ratings under 
38 C.F.R. § 3.321(b)(1) in the instant case.  This regulatory 
provisions provides that in exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be approved provided 
the case presents such an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  However, the evidence does not show that the 
veteran was hospitalized for any of his service-connected 
disabilities during the adjudication of the instant case.  
Moreover, a thorough review of the evidence indicates that 
the severity of the veteran's service-connected disabilities 
are adequately compensated by the current schedular ratings, 
and that he does not have marked interference with employment 
so as to render impractical the application of the regular 
schedular standards.  In addition, while he has been awarded 
benefits from the Social Security Administration (SSA), the 
record indicates that this was due to his psychiatric 
problems, and not his service-connected disabilities.  
Further, the clinician who conducted both the April 2001 and 
April 2002 VA orthopedic examinations indicated that a great 
deal of the veteran's functional impairment was due to his 
nonservice-connected morbid obesity.


ORDER

Entitlement to service connection for carpal tunnel syndrome 
is denied.

Entitlement to service connection for a left shoulder 
disorder is denied.

Entitlement to service connection for a neck disorder is 
denied.

Entitlement to service connection for a right ankle disorder 
is denied.

Entitlement to a 20 percent rating for low back strain, is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.

Entitlement to an increased rating for traumatic arthritis of 
the left knee, currently evaluated as 10 percent disabling, 
is denied.

Entitlement to an increased rating for postoperative 
residuals of reconstruction of the lateral collateral 
ligaments of the left ankle, with traumatic arthritis, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased rating for GERD, currently 
evaluated as 10 percent disabling, is denied.

Entitlement to an increased (compensable) rating for 
hypertension is denied.


REMAND

In the instant case, the Board notes that the veteran's 
service medical records reflect skin problems and complaints 
of depression while on active duty.  For example, records 
dated in December 1984 note that he had a rash on his face, 
arms, hands, chest and abdomen, which was assessed as contact 
dermatitis.  Moreover, his skin was clinically evaluated as 
abnormal on his April 1985 separation examination due to 5 cm 
scaling, slightly erthematous patch, right mid abdomen.  He 
also indicated on the concurrent Report of Medical History 
that he had experienced tumor, growth, cyst, cancer.  It was 
stated that skin diseases referred to rashes, skin tested 
with allergy tests, results show allergic to pollens and 
dust.  

Regarding the veteran's psychiatric disorder claim, the Board 
notes that even though his psychiatric condition was 
evaluated as normal on a June 1973 service examination, he 
indicated on a concurrent Report of Medical History that he 
had experienced depression or excessive worry.  A 
supplemental statement indicates he reported that he would 
get worried over personal problems, that he would forget what 
he was doing, and that he had never seen a physician for 
this.  Similarly, while his April 1985 separation examination 
evaluated his psychiatric condition as normal, the veteran 
indicated on the concurrent Report of Medical History that he 
had experienced depression or excessive worry.  It was 
reported on a separate statement that he had frequent trouble 
sleeping due to his depression, that he had depression in 
1977, with no apparent reason, and that he denied a personal 
or family history of psychosis.

The post-service medical records indicate treatment for skin 
and psychiatric problems on various occasions, and include 
diagnoses of depression, dysthymic disorder, and PTSD.  For 
example, a November 1996 VA PTSD examination diagnosed 
dysthymic disorder.  A concurrent VA skin examination noted 
that the examiner did not see anything that looked like skin 
cancer, but that the veteran certainly had skin tags and 
moles.  Thereafter, an April 2001 VA skin examination noted 
that the veteran had a number of skin problems, including 
nits and seborrheic dermatitis on his occipital scalp.  
Although he had nothing on his arms, face, neck, and trunk 
which looked liked skin cancer, the examiner recommended that 
he be watched closely with his past history of skin cancer.  
Moreover, an August 2002 VA psychiatric examination 
concluded, based upon both an examination of the veteran and 
a review of his claims folder, that he did not satisfy the 
DSM-IV criteria for PTSD, and that there was very little 
evidence to even include PTSD as part of a differential 
diagnosis in this case.  Rather, the examiner diagnosed 
depressive disorder not otherwise specified.

The record reflects that the veteran's skin claim was denied 
because he was not diagnosed with one of the conditions 
recognized as being presumptively due to herbicide exposure 
under 38 C.F.R. § 3.309(e).  Further, it appears that his 
psychiatric disorder claim was denied because the medical 
evidence did not show he currently had PTSD, and that the 
evidence did not show a relationship between the diagnosed 
psychiatric disorder and service.  However, no competent 
medical opinion appears to have been obtained regarding the 
etiology of the veteran's current skin and psychiatric 
disorders, to include whether they are related to active 
service.  Inasmuch as the veteran was noted to have such 
problems at the time of his April 1985 separation 
examination, and started receiving treatment for his current 
disabilities a few years after service, the Board concludes 
that such an opinion is warranted in the instant case.

Accordingly, this case is REMANDED for the following:

1.  The veteran's claims folder should be 
returned to the clinician who conducted 
the April 2001 VA skin examination.  
After reviewing the evidence, 
particularly the service medical records, 
this clinician should express an opinion 
as to whether it is as likely as not (50 
percent or greater likelihood) that the 
veteran's current skin problems are 
causally related to the problems he 
experienced while on active duty.

Similarly, the veteran's claims folder 
should be returned to the clinician who 
conducted the August 2002 VA psychiatric 
examination of the veteran.  After 
reviewing the evidence, particularly the 
service medical records, this clinician 
should express an opinion as to whether 
it is as likely as not (50 percent or 
greater likelihood) that the veteran's 
current depressive disorder is causally 
related to active service, to include the 
complaints of depression he noted at the 
time of his separation from service.  

If either of the original clinicians are 
no longer available, the veteran's claims 
folder should be given to another 
appropriately qualified individual to 
obtain the requested medical opinion(s).  
If and only if this clinician determines 
that a new examination is necessary, one 
should be scheduled.

If the requested medical opinions cannot 
be obtained without resorting to 
speculation, it should be so stated.

2.  After completing any additional 
notification and development required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), the RO should readjudicate 
the issues on appeal in light of any 
additional evidence added to the records 
assembled for appellate review.  

If any of the benefits requested on appeal are not granted to 
the veteran's satisfaction, the veteran and his 
representative should be furnished an SSOC and an opportunity 
to respond.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 

